Appeal by defendant, as limited by his brief, from a sentence of the Supreme Court, Kings County, imposed January 16, 1973, convicting him of attempted robbery in the first degree, upon his plea of guilty, and imposing sentence. Sentence reversed, on the law, and case remitted to Criminal Term for resentence in accordance with the views set forth herein. The record indicates that the sentencing court failed to comply with the mandatory provisions of CPL 380.50. Although the court asked the attorney for defendant whether he wished to speak on behalf of his client, the court precipitately interrupted him before any meaningful statement could be made. We also note that defendant has been certified a drug addict following a court-ordered examination. Accordingly, the procedures outlined in the Mental Hygiene Law should be adhered to. Rabin, Acting P. J., Hopkins, Martuscello, Latham and Christ, JJ., concur.